DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 10, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wettels (U.S. 2012/0240691, hereafter referred to as Wettels).
	Regarding claims 1, 4, 10 and 17, Wettels teaches a deformable sensor for detecting force associated with an object, comprising: an enclosure (see figure 1) comprising a housing and a deformable membrane 117; and an internal sensor (101, 103, 105, 107) that is disposed within the enclosure and is configured to: view the deformable membrane through a medium and output a deformation region within the deformable membrane as a result of contact with the object (see abstract).
	Regarding claim 2, Wettels further teaches wherein the housing comprises a conduit 111 configured to provide cabling for power or signals to or from the deformable sensor.
	Regarding claim 12, Wettels further teaches further comprising outputting, by the processor, for display on a device, output of the deformable sensor as the object deforms the deformable membrane (see abstract; see para. 0028).

Allowable Subject Matter
Claims 3, 5-9, 11, 13-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/Examiner, Art Unit 2855